 Case 1:20-cv-01775-LPS Document 18 Filed 01/22/21 Page 1 of 4 PageID #: 243




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CELANESE INTERNATIONAL                        )
 CORPORATION; CELANESE (MALTA)                 )
 COMPANY 2 LIMITED; & CELANESE                 )
 SALES U.S. LTD.,                              )
                                               )
                 Plaintiff,                    )
                                               )         C.A. No. 20-1775-LPS
            v.                                 )
                                               )
 ANHUI JINHE INDUSTRIAL CO., LTD.;             )
 JINHE USA LLC; UMC INGREDIENTS,               )
 LLC f/k/a JRS INTERNATIONAL LLC;              )
 PRINOVA US LLC; & AGRIDIENT, INC.             )
                                               )
                 Defendants.                   )

                         MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admission

pro hac vice of Bryan Nese and Gary M. Hnath of Mayer Brown LLP, 1999 K Street, NW,

Washington, DC, 20006-1101 to represent Defendants Anhui Jinhe Industrial Co., Ltd. and Jinhe

USA LLC in this action.

                                                POTTER ANDERSON & CORROON LLP

                                                By: /s/ Jonathan A. Choa
                                                    Jonathan A. Choa (#5319)
                                                    Joseph D. Farris (#6657)
                                                    Hercules Plaza
                                                    P.O. Box 951
                                                    Wilmington, DE 19899
                                                    (302) 984-6000
                                                    jchoa@potteranderson.com
                                                    jfarris@potteranderson.com

                                                Attorneys for Defendants
  Dated: January 22, 2021                       Anhui Jinhe Industrial Co., Ltd. and Jinhe USA
  7010962                                       LLC
 Case 1:20-cv-01775-LPS Document 18 Filed 01/22/21 Page 2 of 4 PageID #: 244




                                ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel's motion for admission pro hac vice of Bryan Nese

and Gary M. Hnath is granted.



Date: _____________                        __________________________________
                                                 United States District Judge




                                           2
 Case 1:20-cv-01775-LPS Document 18 Filed 01/22/21 Page 3 of 4 PageID #: 245




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of New York,
New Jersey and the District of Columbia and pursuant to Local Rule 83.6 submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify I am generally familiar with this Court’s Local Rules.

         In accordance with Standing Order for District Court Fund effective 9/1/16, I further
certify that the annual fee of $25.00

              has been paid to the Clerk of the Court

              will be submitted to the Clerk’s Office upon the filing of this motion



Date: January 22, 2021                     Signed:   /s/ Bryan Nese
                                                     Bryan Nese, Esq.
                                                     MAYER BROWN LLP
                                                     1999 K Street, NW
                                                     Washington, DC, 20006-1101
                                                     Tel: (202) 263-3266
                                                     bnese@mayerbrown.com




7010983
 Case 1:20-cv-01775-LPS Document 18 Filed 01/22/21 Page 4 of 4 PageID #: 246




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of Maryland,
Commonwealth of Virginia and the District of Columbia and pursuant to Local Rule 83.6 submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify I am generally familiar with this Court’s Local
Rules.

         In accordance with Standing Order for District Court Fund effective 9/1/16, I further
certify that the annual fee of $25.00

              has been paid to the Clerk of the Court

              will be submitted to the Clerk’s Office upon the filing of this motion



Date: January 22, 2021                     Signed:    /s/ Gary M. Hnath
                                                      Gary M. Hnath, Esq.
                                                      MAYER BROWN LLP
                                                      1999 K Street, NW
                                                      Washington, DC, 20006-1101
                                                      Tel: (202) 263-3040
                                                      ghnath@mayerbrown.com




7010989
